                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 1 of 17




     POMERANTZ LLP
 1   Jennifer Pafiti (SBN 282790)
 2   468 North Camden Drive
     Beverly Hills, CA 90210
 3   Telephone:      (818) 532-6499
     E-mail: jpafiti@pomlaw.com
 4
 5   Attorney for Plaintiff
     - additional counsel on signature page -
 6
                                 UNITED STATES DISTRICT COURT
 7                              NORTHERN DISTRICT OF CALIFORNIA
 8
                                                         )
     ADAM WICKS, Individually and On
 9
     Behalf of All Others Similarly Situated,            ) Case No.
10
                                        Plaintiff,       )
11
                          v.                             ) CLASS ACTION COMPLAINT
12                                                         FOR VIOLATION OF FEDERAL
                                                         ) SECURITIES LAWS
13   ALPHABET, INC., LAWRENCE E.
     PAGE, SUNDAR PICHAI and RUTH M.                     )
14
     PORAT,                                                  JURY TRIAL DEMANDED
                                                         )
15
                                      Defendants.        )
16                                                       )
17
18          Plaintiff Adam Wicks (“Plaintiff”), individually and on behalf of all other persons

19   similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against
20
     Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff
21
     and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,
22
     the investigation conducted by and through Plaintiff’s attorneys, which included, among other
23
24   things, a review of the Defendants’ public documents, conference calls and announcements made

25   by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and
26   press releases published by and regarding Alphabet, Inc. (“Alphabet” or the “Company”),
27
28                                                   1
                 Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 2 of 17


     analysts’ reports and advisories about the Company, and information readily obtainable on the
 1
 2   Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set

 3   forth herein after a reasonable opportunity for discovery.
 4                                     NATURE OF THE ACTION
 5
            1.      This is a federal securities class action on behalf of a class consisting of all
 6
     persons other than Defendants who purchased or otherwise acquired common shares of Alphabet
 7
 8   between April 23, 2018 and October 7, 2018, both dates inclusive (the “Class Period”). Plaintiff

 9   seeks to recover compensable damages caused by Defendants’ violations of the federal securities
10   laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange Act of
11
     1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.
12
            2.      Alphabet was incorporated in 2015 and is the parent company of its leading
13
14   subsidiary Google Inc. (“Google”), among others. Google was founded in 1998. Alphabet and

15   Google are headquartered in Mountain View, California. The Company’s common stock trades

16   on the NASDAQ Global Select Market (“NASDAQ”) under the ticker symbol “GOOG.”
17
            3.      Alphabet, through its subsidiary Google, operates a social networking website
18
     called “Google+” that allows people to communicate with their family, friends, and coworkers.
19
     Google+ users ostensibly have the ability to share and restrict the sharing of personal information
20
21   according to their preferences by changing privacy settings.

22          4.      Between 2015 and March 2018, a software glitch in the Google+ website
23
     permitted outside developers to access the personal profile data of Google+ members who had
24
     not opted to permit their data to be shared publicly. Defendants discovered this glitch in March
25
     2018, ran tests to determine the impact of the glitch, and determined that the data of nearly half
26
27   of a million users had been exposed to third parties. Google’s legal and policy staff drafted a

28   memorandum regarding the security failure and shared it with senior executives.                 The


                                                  2
                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 3 of 17


     memorandum warned that disclosing the incident would likely trigger “immediate regulatory
 1
 2   interest.” Google’s CEO, Defendant Pichai, was briefed on the plan not to notify users after an

 3   internal committee had reached that decision.
 4           5.      Throughout the Class Period, Defendants repeatedly made materially false and
 5
     misleading statements regarding the security failure affecting users personal data. Specifically,
 6
     Defendants made false and/or misleading statements and/or failed to disclose that: (1) the
 7
 8   Company’s security measures had failed recently and massively, as Google had exposed the

 9   private data of hundreds of thousands of users of Google+ to third parties; (2) damage to the
10   Company’s reputation and operating results and loss of customers from this failure of the
11
     Company’s security measures were imminent and inevitable; (3) the Company’s security
12
     protections did not shield personal user data against theft and security breaches; and (4) the
13
14   Company’s security measures had been breached due to employee error, malfeasance, system

15   errors or vulnerabilities.

16           6.      On October 8, 2018, citing “people briefed on the incident and documents
17
     reviewed,” The Wall Street Journal reported that in March 2018, Google discovered a software
18
     glitch in its Google+ social network that had exposed users’ personal data to third parties, but
19
     “opted not to disclose the issue . . . in part because of fears that doing so would draw regulatory
20
21   scrutiny and cause reputational damage.” Following this news, Google’s stock price fell $67.75

22   per share, or 5.9%, over the following two trading sessions, to close at $1,081.22 per share on
23
     October 10, 2018.
24
             7.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline in
25
     the market value of the Company’s common shares, Plaintiff and other Class members have suffered
26
27   significant losses and damages.

28


                                                  3
                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 4 of 17


                                      JURISDICTION AND VENUE
 1
 2          8.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

 3   Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the
 4   SEC (17 C.F.R. §240.10b-5).
 5
            9.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
 6
     §1331 and §27 of the Exchange Act.
 7
 8          10.     Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15

 9   U.S.C. §78aa) and 28 U.S.C. §1391(b). Alphabet is headquartered in this Judicial District.
10          11.     In connection with the acts, conduct and other wrongs alleged in this Complaint,
11
     Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
12
     including but not limited to, the United States mail, interstate telephone communications and the
13
14   facilities of the national securities exchange.

15                                                PARTIES

16          12.     Plaintiff, as set forth in the accompanying Certification, purchased common
17
     shares of Alphabet at artificially inflated prices during the Class Period and was damaged upon
18
     the revelation of the alleged corrective disclosure.
19
            13.     Defendant Alphabet, Inc. is incorporated in Delaware, and the Company’s
20
21   principal executive offices are located at 1600 Amphitheatre Parkway Mountain View, CA

22   94043. Alphabet’s securities trade on the NASDAQ under the ticker symbol “GOOG.”
23
            14.     Defendant Lawrence E. Page (“Page”) has served at all relevant times as the
24
     Company’s Chief Executive Officer (“CEO”).
25
            15.     Defendant Sundar Pichai has served at all relevant times as Google’s Chief
26
27   Executive Officer (“CEO”).

28


                                                   4
                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 5 of 17


            16.     Defendant Ruth M. Porat (“Porat”) has served at all relevant times as the
 1
 2   Company’s CFO.

 3          17.     Defendants Page, Pichai and Porat are sometimes referred to herein collectively as
 4   the “Individual Defendants.”
 5
            18.     The Individual Defendants possessed the power and authority to control the
 6
     contents of Alphabet’s SEC filings, press releases, and other market communications. The
 7
 8   Individual Defendants were provided with copies of the Company’s SEC filings and press

 9   releases alleged herein to be misleading prior to or shortly after their issuance and had the ability
10   and opportunity to prevent their issuance or to cause them to be corrected. Because of their
11
     positions with the Company, and their access to material information available to them but not to
12
     the public, the Individual Defendants knew that the adverse facts specified herein had not been
13
14   disclosed to and were being concealed from the public, and that the positive representations

15   being made were then materially false and misleading. The Individual Defendants are liable for

16   the false statements and omissions pleaded herein.
17
                                    SUBSTANTIVE ALLEGATIONS
18
                                                Background
19
            19.     Alphabet, through its subsidiary Google, operates a social networking website
20
21   called “Google+” that allows people to communicate with their family, friends, and coworkers.

22   Google+ users ostensibly have the ability to share and restrict the sharing of personal information
23
     according to their preferences by changing privacy settings.
24
            20.     In developing Google+, Google created an application programming interface
25
     (“API”) (a software intermediary that allows two applications to talk to each other) to help
26
27   smartphone app developers to access profile information of users who, through their privacy

28   settings, had permitted such information to be shared. This profile information included personal


                                                  5
                   Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 6 of 17


     and contact information of users, as well as information about the persons to whom the users are
 1
 2   connected on Google+.

 3           21.    Between 2015 and March 2018, a software glitch in this Google+ API permitted
 4   outside developers to access the personal profile data of Google+ members who had not opted to
 5
     permit their data to be shared publicly. Indeed, the glitch permitted third parties to access the
 6
     personal data of users that the users had expressly marked as nonpublic in the Google+ privacy
 7
 8   settings.

 9           22.    In March 2018, Googled discovered this glitch in the API. Google ran tests for
10   two weeks to determine the impact of the glitch, and found that the personal data of 496, 951
11
     users had been exposed to third parties. The exposed user data included full names, email
12
     addresses, birth dates, gender, profile photos, places lived, occupation and relationship status.
13
14   Some of the individuals whose data was exposed included paying users of Google’s “G Suite,” a

15   set of applications including Google Docs and Googe Drive, and these users include institutions

16   such as governments, businesses, and schools. As many as 438 third-party applications had
17
     access to the unauthorized Google+ data.
18
             23.    Google’s legal and policy staff drafted a memo regarding the security failure and
19
     shared it with senior executives. The memo warned that disclosing the incident would likely
20
21   trigger “immediate regulatory interest.” The memo further stated that the incident would likely

22   result “in us coming into the spotlight alongside or even instead of Facebook despite having
23
     stayed under the radar throughout the Cambridge Analytica scandal,” referring to the recent
24
     scandal in which a British consulting firm acquired and used personal data from Facebook
25
     without authorization. The memo also noted that disclosure “almost guarantees Sundar [Pichai]
26
27   will testify before Congress.”

28


                                                 6
                      Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 7 of 17


            24.        According to two individuals briefed on the matter, Google’s CEO, Defendant
 1
 2   Pichai, was briefed on the plan not to notify users after an internal committee had reached that

 3   decision.
 4           Materially False and Misleading Statements Issued During the Class Period
 5
            25.        On February 1, 2018, the Company issued its SEC Annual Report on Form 10-K
 6
     for the fiscal year ending December 31, 2017 (the “1Q 2017 10-K”), in which the Company
 7
 8   stated, in Part I, Item 1A “Risk Factors”:

 9          Privacy concerns relating to our technology could damage our reputation and deter
            current and potential users or customers from using our products and services. If our
10          security measures are breached resulting in the improper use and disclosure of user
11          data, or if our services are subject to attacks that degrade or deny the ability of users to
            access our products and services, our products and services may be perceived as not
12          being secure, users and customers may curtail or stop using our products and services,
            and we may incur significant legal and financial exposure.
13
14          From time to time, concerns have been expressed about whether our products, services,
            or processes compromise the privacy of users, customers, and others. Concerns about our
15          practices with regard to the collection, use, disclosure, or security of personal information
            or other privacy related matters, even if unfounded, could damage our reputation and
16          adversely affect our operating results.
17
            Our products and services involve the storage and transmission of users’ and customers’
18          proprietary information, and theft and security breaches expose us to a risk of loss of this
            information, improper use and disclosure of such information, litigation, and potential
19          liability. Any systems failure or compromise of our security that results in the release of
            our users’ data, or in our or our users’ ability to access such data, could seriously harm
20
            our reputation and brand and, therefore, our business, and impair our ability to attract and
21          retain users. We expect to continue to expend significant resources to maintain state-of-
            the-art security protections that shield against theft and security breaches.
22
            [. . .]
23
24          Our security measures may also be breached due to employee error, malfeasance, system
            errors or vulnerabilities, including vulnerabilities of our vendors, suppliers, their
25          products, or otherwise. Such breach or unauthorized access, increased government
            surveillance, or attempts by outside parties to fraudulently induce employees, users, or
26
            customers to disclose sensitive information in order to gain access to our data or our
27          users’ or customers’ data could result in significant legal and financial exposure, damage
            to our reputation, and a loss of confidence in the security of our products and services
28          that could potentially have an adverse effect on our business.


                                                  7
                      Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 8 of 17


            [. . .]
 1
 2          If an actual or perceived breach of our security occurs, the market perception of the
            effectiveness of our security measures could be harmed and we could lose users and
 3          customers.
 4          26.        On April 23, 2018, the Company issued its SEC Quarterly Report on Form 10-Q
 5
     for the period ending March 31, 2018 (the “1Q 2018 10-Q”), in which the Company stated:
 6
            Our operations and financial results are subject to various risks and uncertainties,
 7          including those described in Part I, Item 1A, "Risk Factors" in our Annual Report on
 8          Form 10-K for the year ended December 31, 2017, which could adversely affect our
            business, financial condition, results of operations, cash flows, and the trading price of
 9          our common and capital stock. There have been no material changes to our risk factors
            since our Annual Report on Form 10-K for the year ended December 31, 2017
10
11          27.        On July 23, 2018, the Company issued its SEC Quarterly Report on Form 10-Q

12   for the period ending June 30, 2018 (the “2Q 2018 10-Q”), in which the Company stated:
13          Our operations and financial results are subject to various risks and uncertainties,
14          including those described in Part I, Item 1A, "Risk Factors" in our Annual Report on
            Form 10-K for the year ended December 31, 2017, which could adversely affect our
15          business, financial condition, results of operations, cash flows, and the trading price of
            our common and capital stock. There have been no material changes to our risk factors
16          since our Annual Report on Form 10-K for the year ended December 31, 2017
17          28.        The statements referenced in ¶¶ 25-27 above were materially false and/or
18
     misleading because: (1) the statements failed to disclose that the Company’s security measures
19
     already had failed recently and massively, as Google had exposed the private data of hundreds of
20
21   thousands of users of Google+ to third parties; (2) damage to the Company’s reputation and

22   operating results and loss of customers from this failure of the Company’s security measures
23   were imminent and inevitable; (3) the Company did not maintain state-of-the-art security
24
     protections, and its protection did not shield personal user data against theft and security
25
     breaches; and (4) the Company’s security measures already had been breached due to employee
26
27   error, malfeasance, system errors or vulnerabilities.

28


                                                  8
                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 9 of 17


            29.     The Q1 2018 10-Q and 2Q 2018 10-Q contained certifications pursuant to the
 1
 2   Sarbanes-Oxley Act of 2002 by Defendants Page and Porat, stating that “the information

 3   contained in the [Q1 2018 10-Q and 2Q 2018 10-Q] fairly presents, in all material respects, the
 4   financial condition and results of operations of the Company for the periods presented therein.”
 5
            30.     The statements referenced in ¶ 29 above were materially false and/or misleading
 6
     because the Q1 2018 10-Q and 2Q 2018 10-Q did not fairly present, in all material respects, the
 7
 8   financial condition and results of operations of the Company for the periods presented therein,

 9   for the reasons articulated above.
10                                    The Truth Begins To Emerge
11
            31.     On October 8, 2018, citing “people briefed on the incident and documents
12
     reviewed,” The Wall Street Journal reported that in March 2018, Alphabet’s subsidiary Google
13
14   discovered a software glitch in its Google+ social network that had exposed users’ personal data

15   to third parties, but “opted not to disclose the issue . . . in part because of fears that doing so

16   would draw regulatory scrutiny and cause reputational damage.”             Following this news,
17
     Alphabet’s stock price fell $67.75 per share, or 5.9%, over the following two trading sessions, to
18
     close at $1,081.22 per share on October 10, 2018.
19
            32.     Following revelation of the security breach, Google announced plans to shut
20
21   down Google+.

22          33.     As a result of Defendants’ wrongful acts and omissions, and the precipitous
23
     decline in the market value of the Company’s securities, Plaintiff and other Class members have
24
     suffered significant losses and damages.
25
                           PLAINTIFF’S CLASS ACTION ALLEGATIONS
26
27          34.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

28   Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or


                                                  9
                   Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 10 of 17


     otherwise acquired Alphabet common shares traded on the NASDAQ during the Class Period
 1
 2   (the “Class”); and were damaged upon the revelation of the alleged corrective disclosures.

 3   Excluded from the Class are Defendants herein, the officers and directors of the Company, at all
 4   relevant times, members of their immediate families and their legal representatives, heirs,
 5
     successors or assigns and any entity in which Defendants have or had a controlling interest.
 6
             35.     The members of the Class are so numerous that joinder of all members is
 7
 8   impracticable. Throughout the Class Period, Alphabet common shares were actively traded on

 9   the NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and
10   can be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds
11
     or thousands of members in the proposed Class. Record owners and other members of the Class
12
     may be identified from records maintained by Alphabet or its transfer agent and may be notified
13
14   of the pendency of this action by mail, using the form of notice similar to that customarily used

15   in securities class actions.

16           36.     Plaintiff’s claims are typical of the claims of the members of the Class as all
17
     members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
18
     federal law that is complained of herein.
19
             37.     Plaintiff will fairly and adequately protect the interests of the members of the
20
21   Class and has retained counsel competent and experienced in class and securities litigation.

22   Plaintiff has no interests antagonistic to or in conflict with those of the Class.
23
             38.     Common questions of law and fact exist as to all members of the Class and
24
     predominate over any questions solely affecting individual members of the Class. Among the
25
     questions of law and fact common to the Class are:
26
27                          whether the federal securities laws were violated by Defendants’ acts as
                             alleged herein;
28


                                                   10
                   Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 11 of 17


                             whether statements made by Defendants to the investing public during the
 1
                              Class Period misrepresented material facts about the financial condition,
 2                            business, operations, and management of Alphabet;

 3                           whether Defendants caused Alphabet to issue false and misleading
                              financial statements during the Class Period;
 4
 5                           whether Defendants acted knowingly or recklessly in issuing false and
                              misleading financial statements;
 6
 7                           whether the prices of Alphabet securities during the Class Period were
                              artificially inflated because of Defendants’ conduct complained of herein;
 8                            and

 9                           whether the members of the Class have sustained damages and, if so, what
10                            is the proper measure of damages.

11           39.       A class action is superior to all other available methods for the fair and efficient

12   adjudication of this controversy since joinder of all members is impracticable. Furthermore, as
13
     the damages suffered by individual Class members may be relatively small, the expense and
14
     burden of individual litigation make it impossible for members of the Class to individually
15
     redress the wrongs done to them. There will be no difficulty in the management of this action as
16
17   a class action.

18           40.       Plaintiff will rely, in part, upon the presumption of reliance established by the
19
     fraud-on-the-market doctrine in that:
20
                             Defendants made public misrepresentations or failed to disclose material
21                            facts during the Class Period;
22
                             the omissions and misrepresentations were material;
23
                             Alphabet common shares are traded in efficient markets;
24
25                           the Company’s shares were liquid and traded with moderate to heavy
                              volume during the Class Period;
26
                             the Company traded on the NASDAQ, and was covered by multiple
27                            analysts;
28


                                                    11
                   Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 12 of 17


                              the misrepresentations and omissions alleged would tend to induce a
 1
                               reasonable investor to misjudge the value of the Company’s common
 2                             shares; and

 3                            Plaintiff and members of the Class purchased and/or sold Alphabet
                               common shares between the time the Defendants failed to disclose or
 4
                               misrepresented material facts and the time the true facts were disclosed,
 5                             without knowledge of the omitted or misrepresented facts.

 6           41.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
 7
     presumption of reliance upon the integrity of the market.
 8
             42.     Alternatively, Plaintiff and the members of the Class are entitled to the
 9
     presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State
10
11   of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material

12   information in their Class Period statements in violation of a duty to disclose such information,
13   as detailed above.
14
                                                   COUNT I
15
                     Violation of Section 10(b) of The Exchange Act and Rule 10b-5
16                                       Against All Defendants
17
             43.     Plaintiff repeats and realleges each and every allegation contained above as if
18
     fully set forth herein.
19
20           44.     This Count is asserted against Alphabet and the Individual Defendants and is

21   based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
22   thereunder by the SEC.
23
             45.     During the Class Period, Alphabet and the Individual Defendants, individually
24
     and in concert, directly or indirectly, disseminated or approved the false statements specified
25
26   above, which they knew or deliberately disregarded were misleading in that they contained

27   misrepresentations and failed to disclose material facts necessary in order to make the statements

28   made, in light of the circumstances under which they were made, not misleading.


                                                   12
                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 13 of 17


            46.     Alphabet and the Individual Defendants violated §10(b) of the 1934 Act and Rule
 1
 2   10b-5 in that they:

 3                         employed devices, schemes and artifices to defraud;
                           made untrue statements of material facts or omitted to state material facts
 4
                            necessary in order to make the statements made, in light of the
 5                          circumstances under which they were made, not misleading; or
                           engaged in acts, practices and a course of business that operated as a fraud
 6                          or deceit upon plaintiff and others similarly situated in connection with
                            their purchases of Alphabet common shares during the Class Period.
 7
 8          47.     Alphabet and the Individual Defendants acted with scienter in that they knew that

 9   the public documents and statements issued or disseminated in the name of Alphabet were
10
     materially false and misleading; knew that such statements or documents would be issued or
11
     disseminated to the investing public; and knowingly and substantially participated, or acquiesced
12
     in the issuance or dissemination of such statements or documents as primary violations of the
13
14   securities laws. These Defendants by virtue of their receipt of information reflecting the true

15   facts of Alphabet, their control over, and/or receipt and/or modification of Alphabet allegedly
16   materially misleading statements, and/or their associations with the Company which made them
17
     privy to confidential proprietary information concerning Alphabet, participated in the fraudulent
18
     scheme alleged herein.
19
20          48.     Individual Defendants, who are the senior officers and/or directors of the

21   Company, had actual knowledge of the material omissions and/or the falsity of the material
22   statements set forth above, and intended to deceive Plaintiff and the other members of the Class,
23
     or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and
24
     disclose the true facts in the statements made by them or other Alphabet personnel to members of
25
26   the investing public, including Plaintiff and the Class.

27          49.     As a result of the foregoing, the market price of Alphabet common shares was
28   artificially inflated during the Class Period. In ignorance of the falsity of Alphabet’s and the


                                                  13
                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 14 of 17


     Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the
 1
 2   statements described above and/or the integrity of the market price of Alphabet common shares

 3   during the Class Period in purchasing Alphabet common shares at prices that were artificially
 4   inflated as a result of Alphabet’s and the Individual Defendants’ false and misleading statements.
 5
            50.     Had Plaintiff and the other members of the Class been aware that the market price
 6
     of Alphabet common shares had been artificially and falsely inflated by Alphabet’s and the
 7
 8   Individual Defendants’ misleading statements and by the material adverse information which

 9   Alphabet’s and the Individual Defendants did not disclose, they would not have purchased
10   Alphabet’s common shares at the artificially inflated prices that they did, or at all.
11
            51.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of
12
     the Class have suffered damages in an amount to be established at trial.
13
14          52.     By reason of the foregoing, Alphabet and the Individual Defendants have violated

15   Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the

16   plaintiff and the other members of the Class for substantial damages which they suffered in
17
     connection with their purchase of Alphabet common shares during the Class Period.
18
                                                  COUNT II
19
                             Violation of Section 20(a) of The Exchange Act
20
                                   Against The Individual Defendants
21
            53.     Plaintiff repeats and realleges each and every allegation contained in the
22
     foregoing paragraphs as if fully set forth herein.
23
24          54.     During the Class Period, the Individual Defendants participated in the operation

25   and management of Alphabet, and conducted and participated, directly and indirectly, in the
26
     conduct of Alphabet’s business affairs. Because of their senior positions, they knew the adverse
27
     non-public information regarding the Company’s inadequate internal safeguards in data security
28
     protocols.

                                                  14
                  Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 15 of 17


            55.        As officers and/or directors of a publicly owned company, the Individual
 1
 2   Defendants had a duty to disseminate accurate and truthful information with respect to

 3   Alphabet’s financial condition and results of operations, and to correct promptly any public
 4   statements issued by Alphabet which had become materially false or misleading.
 5
            56.        Because of their positions of control and authority as senior officers, the
 6
     Individual Defendants were able to, and did, control the contents of the various reports, press
 7
 8   releases and public filings which Alphabet disseminated in the marketplace during the Class

 9   Period. Throughout the Class Period, the Individual Defendants exercised their power and
10   authority to cause Alphabet to engage in the wrongful acts complained of herein. The Individual
11
     Defendants therefore, were “controlling persons” of Alphabet within the meaning of Section
12
     20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged
13
14   which artificially inflated the market price of Alphabet common shares.

15          57.        By reason of the above conduct, the Individual Defendants are liable pursuant to

16   Section 20(a) of the Exchange Act for the violations committed by Alphabet.
17
                                           PRAYER FOR RELIEF
18
            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
19
            A.         Determining that the instant action may be maintained as a class action under
20
21   Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class

22   representative;
23
            B.         Requiring Defendants to pay damages sustained by Plaintiff and the Class by
24
     reason of the acts and transactions alleged herein;
25
            C.         Awarding Plaintiff and the other members of the Class prejudgment and post-
26
27   judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

28          D.         Awarding such other and further relief as this Court may deem just and proper.


                                                   15
               Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 16 of 17


                                     DEMAND FOR TRIAL BY JURY
 1
 2         Plaintiff hereby demands a trial by jury.

 3   Dated: October 11, 2018
                                                       Respectfully submitted,
 4
                                                       POMERANTZ LLP
 5
 6                                                     By: /s/ Jennifer Pafiti
                                                       Jennifer Pafiti (SBN 282790)
 7                                                     468 North Camden Drive
                                                       Beverly Hills, CA 90210
 8                                                     Telephone: (818) 532-6499
 9                                                     E-mail: jpafiti@pomlaw.com

10                                                     POMERANTZ, LLP
                                                       Jeremy A. Lieberman
11                                                     Austin P. Van
                                                       600 Third Avenue, 20th Floor
12
                                                       New York, New York 10016
13                                                     Telephone: (212) 661-1100
                                                       Facsimile: (212) 661-8665
14                                                     E-mail: jalieberman@pomlaw.com
                                                       E-mail: avan@pomlaw.com
15
16                                                     POMERANTZ LLP
                                                       Patrick V. Dahlstrom
17                                                     Ten South La Salle Street, Suite 3505
                                                       Chicago, Illinois 60603
18                                                     Telephone: (312) 377-1181
19                                                     Facsimile: (312) 377-1184
                                                       E-mail: pdahlstrom@pomlaw.com
20
                                                       Attorneys for Plaintiff
21
22
23
24
25
26
27
28


                                                16
                     Case 3:18-cv-06245 Document 1 Filed 10/11/18 Page 17 of 17




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {00221758;3 }
